PROVOSTY, J.
Plaintiff levied upon three horses. Defendant claimed two of the horses, without specifying which two, as exempt from seizure under the homestead law, and obtained judgment accordingly. Plaintiff acquiesced in the judgment; but difference arose as to which two of the horses defendant should have. To settle the matter, defendant took a rule, and from a judgment in his favor on this rule the present appeal is taken.
Motion is made to dismiss on the ground that the matter is not a “suit involving a homestead exemption,” within the meaning of the Constitution conferring special jurisdiction upon this court in such eases.
The judgment, in its effects, secures to the appellee the benefit of the homestead law. Therefore it “involves a homestead exemption.”
Besides, it is merely interlocutory and incidental, interpreting and completing the main judgment, and, as such, follows its principal. Demarest v. Beirne, 36 La. Ann. 751; State ex rel. Suberville v. Judge, 45 La. Ann. 1319, 14 South. 118.
The motion is overruled.